Title: To James Madison from Robert W. Fox, 9 June 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 9th. June 1803.
					
					I am favored with thy printed letter of the 9 April & also this morning a duplicate thereof via Liverpool.  In 

consequence of thy directions I have sent to the different Ports in my district to obtain the needful information.  

For the present, perhaps it may be proper to inform thee that American shipping pay double the Light money that 

English Ships do.  All other Shipping are on the same footing as Americans, as to paying double duty.  Our 

Harbour dues, for English is 2s./ 6d. & for Americans 4s./ 6d. ⅌ Ship.  We have no other charges on shipping.  The 

Pilotage varies.  Both English & Americans make the best agrement they can.
					Permit me to remark that there is one grievance to which American Shipping are liable.  I allude to 

Vessels touching here for orders to learn the best market, two of which that arrived here were put under 

Quarantine, in consequence of the general orders of Government at the time the Fever was so violent in the 

United States.  One of these Vessels was sent to London & the other to Lisbon & tho’ neither discharged their 

Cargoes here, yet there was paid £51. 19s. 6d. & £32. 14s. d. for Quarantine duties as ⅌ particulars annexed.  Now 

this was extremely hard on the concerned, & if the Vessels had been put under Quarantine but for one day, the 

same duty would have been insisted on.  In most cases the American Ships lay too off this Harbour for orders, in 

which case no duty or lights of any kind are demanded, & if bound to a foreign port the whole thereof is saved.  I 

presume no Quarantine duty should be charged unless their Cargoes were landed in Great Britain.
					Many Men have been impressed in this district, under an idea that they were Englishmen.  Some 

afterwards entered on board the Ships of War, some have been released & others kep’t.  Those that have 

been so kep’t have been applied for & the needful information given to my friend Erving at London.  Some of 

those have not Certificates & when that is the case, it will be found a very difficult matter to get them released.  

I recommend that the American Seamen should be furnished with Certificates of their Citizenship before they 

leave America.  It will save much trouble & save them from being impressed in most cases.
					I expect American Shipping will soon be in great demand in consequence of Hostilities between this 

Country, France &ca.  A great number of French & Dutch Vessels have been sent into the western Ports within 

the last two weeks, with some Neutrals supposed to have French property onboard.  Bag flour 52s./ @ 54s./ ⅌ 

Sack of 2 1/2   Rice & Tobacco sell pretty well.  Prices of grain are getting up in the Baltic & Holland, but 

in Italy, Spain & Portugal they have agreat glut of Wheat & flour & prices low.  Our Harvest promises pretty well, 

but the prices rather looking up, in consequence of the War.
					The British fleet I believe is now blocking up Brest.  I do not recollect any thing further for thy detention 

& Remain very respectfully Thy assured Friend,
					
						Rob W. Fox
					
					
						Ship Margaret of NewYork, Phineas Lewis, Master, from Philadelphia, to Falmouth for orders in January 1803, 

proceeded to London, paid Quarantine Duty on 218 Tons, as measured by Officer at Falmouth @ 3s./ ⅌ Ton £32. 

14s. d.  ⅌ Register No. 65 dated NewYork 8th. Feb’ry 1797, 221 4/ 95 Tons.
						Ship Richmond of Philadelphia, William Hathaway Master from Philadelphia to Falmouth for orders in January 

1803, proceeded to Lisbon, paid Quarantine Duty on 346 1/2 Tons as meased by Officer at Falmouth. @ 3s./ ⅌ 

Ton.  £51. 19s. 6d.  & Register No. 346 dated Philadelphia 21st. May 1801, 346 Tons.
						The Tonnage duty on American Ships delivering Cargoes, thee art already acquainted with.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
